Order, Supreme Court, New York County (Harold Baer, Jr., J.), entered November 15, 1991, which, denied defendant Eisner’s motion to vacate his default in answering, unanimously affirmed, with costs.
Defendant’s present attempt to show that the IAS court had overlooked relevant facts in its prior order, from which no appeal was taken, is untimely (CPLR 2221; Foley v Roche, 68 AD2d 558, 568). In any event, defendant has presented neither a meritorious defense nor a reasonable excuse for the default in timely serving an answer (DFI Communications v Golden Penn Theatre Ticket Serv., 87 AD2d 778). Concur — Carro, J. P., Kupferman, Asch and Smith, JJ.